Citation Nr: 0333111	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury on the basis of 
instability prior to February 2, 2001. 

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee injury on the basis of 
instability from February 2, 2001.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury with degenerative 
changes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel
INTRODUCTION 

The veteran had active service from April to August 1967.

This appeal is from rating decisions of October and December 
1999 by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).

The veteran should note that he has until December 2, 2003, 
to perfect his appeal on the issues of a higher initial 
rating for lumbosacral strain due to shortening of the right 
leg secondary to the service-connected right knee and service 
connection for the left knee secondary to the service-
connected right knee.  The lumbosacral strain issue is not 
continued on appeal from the earlier appeal from denial of 
service connection for that disability, because a November 
2002 rating decision granted service connection for the 
lumbosacral strain, completing that appeal.  The rating is a 
separate, "down-stream" issue subject to separate appeal.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As of 
this writing, the veteran has not filed a substantive appeal 
on the initial rating of the lumbosacral strain or on the 
denial of secondary service connection for the left knee.  
The representative's informal hearing presentation in 
November 2003 is not a substantive appeal because it was not 
filed at the RO.

REMAND

In a statement in November 2001, the veteran requested an RO 
hearing.  In May 2002, the RO informed the veteran that his 
request for a hearing had been deferred.  No further action 
has been taken.  

On the left wrist claim, the veteran reports that he injured 
his left wrist when he injured his right knee.  Service 
medical records show that the veteran was treated for right 
knee and left wrist injuries at the Ireland Army Hospital, 
Fort Knox, Kentucky.  The hospital records have not been 
obtained.

On the right knee claim, the veteran perfected an appeal of 
the initial 10 percent rating, following the grant of service 
connection, with the filing of the substantive appeal in 
April 2000.  Since the appeal is for a higher rating of the 
right knee, following the initial rating, the disability is 
subject to staged ratings, as was done in subsequent rating 
decisions.  For this reason, the Board has styled the issue 
of the right knee as listed on the first page of this remand, 
which better reflects the scope of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.   Notice to 
the veteran of information and evidence 
necessary to substantiate his claims 
should state that Social Security 
Administration or other non-VA medical 
records related to his disability 
retirement might substantiate his claims 
and request that he provide them or 
authorize VA to obtain them if privately 
held.  

2.  Schedule the veteran for the local 
hearing as he requested.  

3.  Request all clinical records of 
treatment of the veteran's right knee and 
left wrist in May 1967 from Ireland Army 
Hospital, Fort Knox, Kentucky.

4.  If additional evidence is received, 
determine whether a medical examination 
or medical opinion is necessary to decide 
the claims.  38 C.F.R. § 3.159(c)(4). 

5.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claim.  If any 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




